Citation Nr: 1536573	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  08-01 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for Acanthamoeba keratitis of the right eye and cataract extraction and glaucoma of the left eye.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision on behalf of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded this claim in July 2009 and October 2013 for additional development.  The Veteran was notified by VA correspondence dated in July 2015 that the other issues remanded by the Board in October 2013 were considered to have been fully resolved by a June 2015 rating decision.


FINDING OF FACT

A chronic eye disability for VA compensation purposes, including Acanthamoeba keratitis of the right eye and cataract extraction and glaucoma of the left eye, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSION OF LAW

A chronic eye disability for VA compensation purposes, including Acanthamoeba keratitis of the right eye and cataract extraction and glaucoma of the left eye, was not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate the claim by correspondence dated in February 2007.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements in support of the claim.  VA efforts to obtain records of additional treatment identified by the Veteran were unsuccessful.  The Veteran was notified of the specific records VA was unable to obtain, of the efforts made to obtain those records, of the further action to be taken by VA with respect to the claim, and that he was ultimately responsible for providing that evidence.  The development requested on remand in October 2013 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA provides an examination or obtains an opinion, it must ensure that the examination or opinion is adequate.  The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes.  38 C.F.R. § 3.303(c) (2015).

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of service as shown by the service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and competent regarding those issues for which is can be competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).

The Veteran has requested service connection for an eye disability.  The service medical records note diagnoses of refractive error, myopia, and astigmatism upon separation examination in September 1970.  The records are negative for complaint, treatment, or diagnosis of other eye injuries or disease.  

Private treatment records dated in February 2000 show that the Veteran had trauma to the left eye as a child.  An August 2001 report notes that he had a left eye injury at age three or four with vision that was not good after that injury.  Diagnoses at that time included left eye cataract, left eye amblyopia, and left eye mild controlled chronic open-angle glaucoma, all secondary to trauma.  A July 2002 report included diagnoses of a visually significant cataract in the left eye, which may have been prompted by trauma at age four.  Reports dated in July 2004 noted a history of herpes simplex uveitis and herpes simplex keratitis to the right eye without opinion as to etiology.  Treatment was provided by a corneal and retinal specialist secondary to a right eye amoeba infection  

VA examination in May 2015 included diagnoses of legal blindness to the right eye, bilateral posterior chamber intra ocular lens, bilateral glaucoma, and right eye corneal transplant.  It was noted that the Veteran began having right eye pain and photophobia about ten years earlier and was provided a diagnosis of Acanthamoeba keratitis.  He also developed closed angle glaucoma during that period.  The examiner found that it was less likely that Acanthamoeba keratitis of the right eye and cataract extraction and glaucoma of the left eye were related to impaired vision in service.  The service medical records were noted to include findings of myopia and astigmatism upon separation examination with no other ocular issues or conditions.  It was also noted that records showed that keratitis occurred in 2005 and that glaucoma was first diagnosed in 2004, and that, clinically, compound myopic astigmatism, which was a refractive error, did not lead to glaucoma, cataracts, or issues with keratitis.

Based upon the evidence of record, the Board finds a chronic eye disability for VA compensation purposes, including Acanthamoeba keratitis of the right eye and cataract extraction and glaucoma of the left eye, was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  Although private medical records show the Veteran sustained a left eye trauma at approximately age four, there was no evidence of a left eye injury or disease, other than corrected vision, prior to service nor evidence of an eye trauma or aggravation of a prior left eye trauma during active service.  The May 2015 VA opinion is found to be persuasive.  The opinion is shown to have been based on examination of the Veteran, review of the evidence of record, and adequate rationale for the etiology opinions.  The examiner adequately considered the evidence of record as to symptom manifestation.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Veteran has not submitted any contrary competent evidence that diagnoses any current eye disability and relates it to service.

The Board further finds that the Veteran is competent to provide evidence as to observations and some medical matters, but not to establish a medical diagnosis or provide opinions as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and any relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, the lay statements are insufficient to establish service connection as they are not competent evidence.  Diagnosing and opining as to the etiology of eye disability requires medical expertise.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  There is no indication that the Veteran has any medical training or expertise as to this matter and he is not competent to provide a diagnosis or an etiology opinion.  The Veteran has not submitted any competent evidence that shows a present eye disability related to service.

Furthermore, the diagnosis of refractive error, myopia, and astigmatism upon separation examination in September 1970 is a diagnosis of refractive error of the eye, which is not a diseases or injury for which service connection can be established.  38 C.F.R. § 3.303(c) (2015).  The evidence does not show that the Veteran had other than refractive error of the eye during service, or that any current eye disability is related to the refractive error of the eye that was shown during service.

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The competent evidence of record shows that it is less likely that any current eye disability is related to service.  Therefore, the Board finds that the preponderance of the evidence is against the claim, and that service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for Acanthamoeba keratitis of the right eye and cataract extraction and glaucoma of the left eye is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


